UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A -2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Two Rivers Water Company (Exact name of registrant in our charter) Colorado 13-4228144 (State or Other Jurisdiction of (SIC Code) (I.R.S. Employer Incorporation or Organization) Identification Number) 2000 South Colorado Boulevard, Annex Suite 420 Denver, Colorado80222 (Address of Principal Executive Offices including Zip Code) 303-222-1000 (Issuer's Telephone Number) COPIES OF ALL COMMUNICATIONS TO: Roger V Davidson Davidson & Shear LLC 1327 Lark Court Boulder, CO 80303 Tel: 303-449-3397/ Fax 303-415-2500 Wayne Harding, CFO Two Rivers Water Company 2000 South Colorado Blvd., Annex Suite 420 Denver, CO 80222 Tel: 303-222-1000/Fax: 303-845-9400 SEC File No. 333-176932 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be registered Proposed maximum offering price per share(1)(2) Proposed maximum aggregate offeringprice(2) Amount of registration fees Common Stock, $0.001 par value per share Exercise price for the common shares underlying warrants. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. ii The information in this prospectus is not complete and may be changed. We may not sell the securities until the registration statement filed securities and exchange commission is effective. This prospectus is not an offer to sell the securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated January 10, 2012 PROSPECTUS Two Rivers Water Company 2,122,800 Shares of Common Stock Underlying 2,122,800 Warrants to purchase one share of Common Stock each for $2.50 per share Par Value $.001 Per Share We are registering 2,122,800 common shares that may be issued upon the exercise of our outstanding Class B Warrants at a purchase price of $2.50 per share.The Warrants were issued to investors in connection with a private placement of our Series B Convertible Participating Notes.If the Warrants are exercised, we will receive all of the proceeds at the rate of $2.50 per share issued.There is no minimum number of Warrants that must be exercised and there is no provision for escrowing any funds pending a minimum number of Warrants being exercised.All funds paid to exercise any Warrants will be deposited directly into our operating account.We will not receive any proceeds from the sale of the common stock underlying the Warrants.The solicitation of the exercise of our Warrants is being handled by us.Our common shares trades on the OTC QB exchange under the symbol "TURV" and on January 3, 2012 last traded at the price of $1.75 per share.We cannot estimate the number of Warrants, which may be exercised, if any, nor therefore the gross or net proceeds of the Warrants offering which we might receive. SEE "RISK FACTORS" BEGINNING ON PAGE8 FOR CERTAIN INFORMATION YOU SHOULD CONSIDER BEFORE YOU PURCHASE THE SHARES. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is January 10, 2012 iii Table of Contents Prospecturs Summary 1 Risk Factors 5 Information Regarding Forward Looking Statements 11 Use of Proceeds 12 Capitalization 12 Dilution 14 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Quantitative and Qualitative Disclosures About Market Risk 19 Our Business 19 Properties 22 Legal Proceedings 25 Corporate Information 25 Management and Board of Directors 26 Certain Relationships and Related Transactions 28 Executive and Director Compensation 30 Outstanding Equity Awards at Fiscal Year End 32 Director Compensation 33 Security Ownership of Certain Beneficial Owners and Management 35 Descriptioin of Our Securities 36 Shares Eligible for Future Sale 39 Our Plan of Distribution 40 Legal Matters 40 Experts 40 Where You Can find More Information 40 Financial Statements F-1 Two Rivers Water Company S-1/A 2 iv Table of Contents You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. Dealer Prospectus Delivery Obligation Until January 10, 2012 (the 25th day after the date of this prospectus), all dealers that affect transactions in these securities, whether were not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The principal executive offices of two Rivers water company are located at 2000 S. Colorado Blvd., Annex Suite 420, Denver, CO 80222 and the telephone number at this address is 303-222-1000. Our website address is www.2riverswater.com. Information on, or assessable through, our website is not part of, and will not be deemed to be incorporated into, this prospectus or the registration statement of which this prospectus forms a part. Investors should not rely on any such information in deciding whether to purchase our common stock. Two Rivers Water Company S-1/A 2 v Table of Contents PROSPECTUS SUMMARY The following summary highlights certain information contained elsewhere in this prospectus. It does not contain all of the information that may be important to you in making an investment decision. You should read this entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors” and the financial data and related notes included elsewhere in this prospectus, before making a decision to invest in our common stock. Unless the context requires otherwise, references in this document to “Two Rivers Water Company,” “Two Rivers,” “We,” “Our,” “Us” or the “Company” is to Two Rivers Water Company and its subsidiaries. About Our Company Two Rivers Water Company acquires and develops high yield irrigated farmland and the associated water rights in the Huerfano and Cucharas two river basin in Southern Colorado. The Company owns a 91% interest in the Huerfano Cucharas Irrigation Company which was purchased in 2010.The Company also purchased the Orlando Reservoir and Butte Valley water rights in February 2011.The Company currently has the right to store 15,000 acre-feet and in excess of 70,000 acre-feet of water annually in its reservoirs when they are fully restored.The Company also has the right to divert in excess of 50 cubic feet per second of stream flow which historically yields 15,000 acre-feet of water annually. The Company currently owns approximately 4,700 gross acres, which in 2012 should provide cash crops from approximately 3,000 acres of high yield irrigated farmland.Each acre of irrigated farmland is capable of producing the equivalent of 200+ bushels of corn or 6 tons of alfalfa per acre.The Company expects to acquire and develop in excess of 25,000 acres of high yield irrigated farmland within the Huerfano Cucharas two river basin within the next 5 years. The Company expects to acquire and develop the right to divert and store an additional 55,000 acre-feet of water within the next five years.The Company enjoys several enduring economic advantages within the Huerfano Cucharas two river basin as a result of its ownership and control of its water storage facilities and diversion canals. The Company’s water assets provide an enduring economic advantage compared to other water assets which are tributary to the Arkansas River as a result of their elevation and proximity to Pueblo, Colorado. Two Rivers operates two core businesses, organic crop production from high yield irrigated farmland and water distribution to municipal markets in Huerfano County and the Front Range of Colorado.The Company’s initial crop production will consist of organic premium to supreme alfalfa hay and exchange traded grains.The Company also expects to produce organic vegetable and fruit crops when supply contracts are secured.The Company expects to have excess water resources it acquired for agricultural purposes to be available for municipal water users through Rotational Farm Fallowing, an agricultural best practice whereby portions of farm acreage are fallowed on a rotated basis each year and thereby the associated water can be utilized for other municipal and industrial uses. The Company is aggressively expanding operations through various funding mechanisms which include debt, convertible debt and equity capital.Since inception to date, the Company has raised over $30 million in expansion capital.The Company expects to raise an additional $100 million in expansion capital over the next five years in order to fully develop the high yield irrigated farmland and water assets within the Huerfano Cucharas two river basin. The Company is a pioneer in developing a business model whereby it acquires and develops agricultural assets proximate to municipal water use, thereby creating a profitable synergistic relationship between crop production and water use in the arid western regions of the United States.The Company believes its business model can be implemented in other areas of the arid West and thereby remove the tension and conflict created by the traditional “buy and dry” practices. Two Rivers Water Company S-1/A 2 Page 1 Table of Contents Competition Water resources in Colorado and most of the Western United States are scarce which make water acquisition strongly competitive.Most of our competitors have significantly greater financial resources, technical expertise and managerial capabilities than us and, consequently, we will be at a competitive disadvantage in storing and distributing water. Competitors' resources could overwhelm our restricted efforts and cause adverse consequences to our operational performance. Capital Structure Our articles of incorporation, as amended, authorize us to issue up to 100 million shares of $0.001 par value common stock and up to 10 million shares of preferred stock.At the present time 22,964,000 shares of our common stock are issued and outstanding and no shares of preferred stock are outstanding. Additionally, we have issued convertible bonds in two series as follows: · Series A:$2,000,000 convertible, participatory debt, due March 31, 2014.Interest only at 6% per annum and participation in 1/3 of crop profit after expenses, convertible into the Company’s shares at $2.50/principal and accrued interest share. · Series B: $5,250,000 convertible, participatory debt, due June 30, 2014.Interest only at 6% per annum and participation of 10% of the net crop revenue (gross selling price less the direct cost of sales, before farming expenses).Series B can convert into the Company’s shares at $2.50/share.This offering also includes an equal amount of warrants at $2.50/principal and accrued interest share. The Offering Securities offered by us:2,122,800 Shares underlying 2,122,800 Warrants exercisable for $2.50Per share. Common stock to be outstanding after this offering: 25,117,914* Description of Securities: Each Warrant entitles the owner to purchase one share of our $0.001 par value common stock for $2.50 per share on or before December 31, 2012.The warrants are callable under certain conditions.(See Description of Our Securities -“Series B Warrants”.) Use of proceeds: We intend to use the net proceeds, if any, from the exercise of the Warrants to purchase additional water rights, farm land, for farm development and forre-development of our water storage and gathering facilities as set forth under "Use of Proceeds". Risk factors: Investing in our common stock involves a high degree of risk. See "Risk Factors" for a discussion of factors you should carefully consider before deciding to invest in our common stock. OTC QB Symbol: Common Stock: “TURV” *Assumes the exercise of all 2,122,800 Warrants and all of the outstanding Rights. Two Rivers Water Company S-1/A 2 Page 2 Table of Contents Summary Consolidated Financial Data The following table sets forth the summary consolidated financial data of Two Rivers Water Company and its subsidiaries for the years ended December 31, 2010 and 2009 which has been derived from the audited financial statements included elsewhere in this prospectus. The following table also presents the summary consolidated financial information of Two Rivers Water Company and its subsidiaries for the nine months ended September 30, 2011 and September 30, 2010, which have been derived from the unaudited financial statements included elsewhere in this prospectus. The unaudited financial statements have been prepared on the same basis as the audited financial statements and, in the opinion of our management, include all adjustments, including normal recurring adjustments, necessary for a fair presentation in all material respects of the information set forth therein.Results for any historical data are not necessarily indicative of results for the future. This summary consolidated financial data should be read in conjunction with, and is qualified by reference to, “Use of Proceeds”, "Capitalization", "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the consolidated financial statements and notes thereto included elsewhere in this prospectus. Two Rivers Water Company S-1/A 2 Page 3 Table of Contents Two Rivers Water Company, Summary Financial Information in 000s. Year Ended December 31 Nine Months Ended (unaudited) Sept 30, 2011 Sept 30, 2010 Statement of Operations Data: Net Sales $ $
